UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7912


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JIMMY EDWARDS, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:07-cr-00011-D-1)


Submitted:   March 28, 2013                   Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Edwards, Jr., Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Edwards, Jr., appeals from the district court’s

order denying his motion for a sentence departure under U.S.

Sentencing Guidelines Manual § 5H1.11 (2012).                  As Edwards was

sentenced in 2007, his motion is untimely.               In addition, to the

extent    Edwards   relies     upon   Amendment    739   to    the    Guidelines

(amending § 5H1.11 in 2010), this amendment has not been made

retroactively applicable.         See USSG § 1B1.10(c).          Accordingly,

we affirm.      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the   materials

before   this    court   and   argument    would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                       2